Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-8, 11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,921,603 to Karrer.
With regard to claim 4, a rack assembly (fig. 1) configured to mount to sidewalls of a truck bed of a vehicle, comprising: a pair of side rails (28, 30, fig. 1) defining a support surface positionable over the sidewalls of the truck bed; and at least one cross rail (32) having a first end, a second end opposite the first end, a length extending between the first and second ends, wherein the at least one cross rail comprises a cross-section having a top surface, a bottom surface opposite the top surface, a first side (111) connecting the top and bottom surfaces, and a second side (113) connecting the top and bottom surfaces (fig. 9 shows cross section of cross rail 32), and wherein: the top surface (129) comprises a first channel extending along a first portion of the length of the at least one cross rail (channel defined by raised sides, PAR 15); the first side comprises a second channel (108) extending along a second portion of the length of the at least one cross rail; and the second side comprises a third channel (110) extending along a third portion of the length of the at least one cross rail; and wherein the first and second ends of the at least one cross rail are configured to secure to the pair of side rails (fig. 9 shows 32 secured to side rail 30).
With regard to claim 5, wherein at least one of the first, second, and third channels is sized and shaped to receive at least a portion of a fastener stem and a rectangular-shaped lock head coupled to the fastener stem (see 
channels 108, 110, fig. 9).
With regard to claim 6, wherein the at least one of the first, second, and third channels is configured to allow movement of the fastener stem and rectangular- shaped lock head in a first direction along an axis extending through a length of the at least one of the first, second, and third channels (see channels 108, 110, fig. 9).
With regard to claims 7-8, wherein the at least one of the first, second, and third channels is further configured to prevent removal of the fastener stem and rectangular-shaped lock head in a second direction that is transverse, i.e. perpendicular to, with respect to the first direction (fig. 9 shows channels 108, 110, to have transvers channels borders that prevent removal of a fastener therein in a transvers, i.e. perpendicular direction).
With regard to claim 11, wherein the first and second sides are angled with respect to at least one of the top and bottom surfaces (111, 113, respectively are angled perpendicular to top and bottom surfaces, fig. 9).
Claims 12-13, 16-18, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0357101 to McFadden et al.
With regard to claim 12, a rack assembly configured to mount to sidewalls of a truck bed of a vehicle, comprising: a pair of side rails (70) defining a support surface (62, 64) positionable over the sidewalls of the truck bed, each of the pair of side rails comprising at least a first mounting station (84, 86, 74, fig. 2); and at least one cross rail (66, 144) having a first end, a second end opposite the first end, a length extending between the first and second ends, and one or more channels (150, 152, fig. 13B, PAR 0061) extending along a portion of the length; wherein each of the first and second ends of the at least one cross rail are configured to secure to one of the first mounting stations of the pair of side rails (see fig. 1), wherein, when the at least one cross rail is secured to the pair of side rails at the first mounting stations, the at least one cross rail is transverse with respect to the pair of side rails (fig. 1 shows cross rail transvers with respect to side rails).
With regard to claim 13, wherein each of the pair of side rails (70) comprises a first end, a second end opposite the first end, and a length extending between the first and second ends, and wherein each of the pair of side rails comprises the first mounting station and a second mounting station (as mentioned above, each side rail 70 has a mounting station at each end, see fig. 1).
With regard to claims 16-17, wherein the one or more channels (150, 152, fig. 13B, PAR 0063) of the at least one cross rail (66, 144) are configured to allow removable attachment of equipment and extend along a majority of the length of the at least one cross rail.
With regard to claim 18, wherein the at least one cross rail (66, 144) comprises a top surface, a bottom surface opposite the top surface, and sides extending between the top and bottom surfaces (see fig. 13B), and wherein the one or more channels (150, 152) of the at least one cross rail comprises a first channel extending along the portion of the length on the top surface, wherein, when the at least one cross rail is secured to the pair of side rails at the first mounting stations, the top surface faces away from the truck bed of the vehicle (figs. 1-4, 13B).
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 9-10, 14-15, 19-20, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/2/2022